I respectfully dissent from the judgment of the majority sustaining appellant's assignment of error and reversing the judgment of the court below. As with most intentional tort actions against employers, the central question herein is whether appellee knew that an injury to appellant's decedent was *Page 540 
substantially certain to occur. Appellant's case rests primarily on the following warning which appears on each of the fifty-five-gallon drums which had contained antifreeze, including the one which exploded:
                                 "DANGER
"After this container has been emptied it may contain explosive and harmful vapors and residue. Keep away from heat, sparks, and flames! Do not cut, puncture, or weld on or near this container. Do not re-use this container for any purpose until commercially cleaned."
Appellant contends that from this warning, appellant knew that an injury was substantially likely to occur if the tops of the drums were cut off with a cutting torch. The majority herein reverses the court below on that ground. I disagree.
Craig Lovett stated in his deposition that he told appellant's decedent to get three water barrels, i.e., drums that had contained antifreeze but were being used to carry water to the drill site. Lovett further stated that he believed each of the water barrels had actually contained water after the antifreeze had been emptied therefrom, and because of that believed there was no danger. In fact, Lovett stayed with appellant's decedent while the first two drums had the stopper taken out and were tipped over before the tops were cut off. Lovett observed rusty water running out of each and appellant's decedent cut the tops off without incident. Lovett then left appellant's decedent to remove the top from the third drum and shortly thereafter, he heard an explosion.
Lovett also noted that the normal procedure for determining whether any antifreeze remained in the drum was to inspect the drum by removing the stopper and dumping the drum or smelling it. The person to inspect the drum was usually a qualified welder, in this case appellant's decedent. Lovett stated it was common knowledge that the drums originally contained antifreeze and that they had not been commercially cleaned. Hence, Lovett assumed appellant's decedent was doing everything properly,i.e., inspecting the drums before cutting, before he (Lovett) went back to his job, leaving appellant's decedent to finish.
I do not believe from this uncontroverted evidence that appellee knew an injury was substantially certain to occur. He was negligent or even reckless to request that an employee use a torch to cut the tops off drums which had contained water after the explosive material was removed. However, it was not an intentional tort. What clearly shows that there was no knowledge that an injury was substantially likely to occur was the fact that Lovett remained *Page 541 
with appellant's decedent while the first two tops were cut off. Lovett certainly would not have intentionally endangered his own life.
Because I conclude that summary judgment was properly granted, I would affirm the judgment of the court below.